Citation Nr: 1143313	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO. 06-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus of the thoracic spine ("low back disability")

2. Entitlement to a total rating based upon individual unemployability ("TDIU") due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from November 1971 to October 1975, and in the Navy from November 1977 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The October 2005 rating decision denied an increased evaluation for a low back disability and the October 2007 rating decision denied entitlement to a TDIU. 

During the pendency of the appeal, the RO granted service connection for radiculopathy of the sciatic nerves in the lower extremities in an August 2010 rating decision. 

In February 2009, the Board remanded this case to the RO via the Appeals Management Center ("AMC") so that the Veteran could testify at a Travel Board hearing.  He submitted a March 2009 statement noting that he wished to withdraw his request for a hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). This case was remanded a second time in May 2009 for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Review of the evidence indicates that although the Veteran underwent VA examinations as required, he underwent both surgery and post-surgical recuperation. The post-recovery severity of his service-connected back disorder is not adequately ascertained for appellate review and the claim must therefore be remanded. Francisco v. Brown, 7 Vet. App. 55 (1994)(holding that where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern); see also Fenderson v. West, 12 Vet. App. 119   (1999) ("staged" ratings appropriately considered when evaluating new claim for rating increase), Hart v. Mansfield, 21 Vet. App. 505 (2007)(Fenderson rule applied to original rating claims). 

Although the Veteran underwent a VA examination to assess the severity of his low back disability in October 2009. In January 2010, he underwent a T9 corpectomy for decompression, arthrodesis with expandable cage, and a T9 rib resection. In April 2010 he underwent a second VA examination to determine the current severity of his low back disability. However, the examiner was not able to evaluate him because he was recovering from the surgery and wearing a full back brace that prevented him from bending. 

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). In this case, the Veteran underwent a significant surgical procedure in January 2010 and was still recovering from it at the time of his April 2010 examination. As a result, there is no current assessment of the severity of his low back disability following his surgery and a remand for a contemporaneous examination is required.

In an April 2010 letter, Dr. P. M., the private physician who performed the January 2010 surgery, stated that the Veteran had significant lumbar spondylosis and that he may need surgery for this condition in the future. In a July 2010 treatment record, Dr. P. M. noted that the Veteran's lumbar spine symptoms were worsening, and that surgical options would be considered. Later, in a November 2010 treatment report, Dr. T. H., the Veteran's private pain management physician, noted that he was going to have a lumbar decompression and fusion "early next year."  The record does not show whether the Veteran underwent a second surgery. On remand, the RO should determine whether he underwent a second spinal surgery. If he did, the records from that surgery should be obtained and the examination should not be scheduled until the Veteran has fully recovered from the surgery.

The Veteran has claimed entitlement to a TDIU. In order to establish TDIU, there must be a service-connected impairment of sufficient severity that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340 , 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be rated at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran currently does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). Although he has several service connected disabilities and his combined rating is 80 percent, none of his disabilities are rated 40 percent or higher. However, the Board is remanding his claim for a disability evaluation in excess of 10 percent for a low back disability, and this could alter his eligibility under the schedular criteria. As a result the Veteran's claim for a TDIU is inextricably intertwined with his low back disability claim, and the Board cannot render a decision. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine whether he underwent a second spine surgery after recovering from his January 2010 T9 corpectomy and arthrodesis. If the Veteran answers in the affirmative, provide him with a release form for medical records generated by the surgery and aftercare. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2. Attempt to obtain any outstanding VA treatment records that may exist. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). 

3. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. If the Veteran underwent a second spine surgery, do not schedule the examination until he has completely recovered, so that an accurate assessment of his low back disability can be made. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
      
      c) The examiner will be advised:

i) The purpose of the examination is to ascertain the severity of the service-connected low back disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

d) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the October 2009 and April 2010 VA examinations.

ii)  Private medical records from Dr. P. M. regarding the Veteran's back disability.

e) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

f) The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees. In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. All limitation of function must be identified. 

If there is no pain, no limitation of motion, no flare-ups, and/or no limitation of function, such facts must be noted in the report.

g) The examiner must describe all present neurological manifestations of the Veteran's low back disability. The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes. 

h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including considerations of "staged ratings" as above. In readjudicating the claim for a TDIU, consider whether referral to the Director, Compensation and Pension, is warranted.

If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


